Citation Nr: 0030090	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  98-14 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for psychiatric disability 
with shaking of the hands. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
psychiatric disability with shaking of the hands.  In a June 
2000 rating decision, the RO denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  It 
considered the claim for service connection for PTSD to be a 
new claim which was not adjudicated in the April 1998 rating 
decision.  In the Board's opinion, the claim adjudicated by 
the RO in the April 1998 rating decision on appeal is not 
limited to a specific psychiatric disorder; the Board has 
framed the issue accordingly. 

The Board further notes that in a June 2000 rating decision, 
the RO denied service connection for cervical radiculopathy 
and intention tremor.  To date, the veteran has not submitted 
a notice of disagreement with this decision.  Consequently, 
the issues of service connection for these disabilities are 
not currently before the Board.

In November 1999, the veteran withdrew his request for a 
hearing before a traveling member of the Board at the 
Cleveland, Ohio RO.


REMAND

The veteran contends that he was sexually assaulted during 
service and that any psychiatric disability existing prior to 
his entrance onto active duty was aggravated as a result of 
this sexual assault.  The RO has denied the veteran's claim 
as not well grounded.   

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became effective.  This liberalizing law is applicable 
to the appellant's claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  The RO should once again request the 
veteran to submit corroborating evidence 
of the alleged sexual assault.  If 
requested by the veteran, the RO should 
provide any indicated assistance in 
obtaining the corroborating evidence. 

4.  Then, the RO should arrange for the 
veteran to undergo an examination by a 
psychiatrist to determine the nature, 
extent and etiology of any currently 
present acquired psychiatric disorders.  
Any indicated studies should be 
performed, and the claims folder must be 
made available to and reviewed by the 
examiner.  Based upon the examination 
results and a review of the claims 
folder, the examiner should answer the 
following questions: 

With respect to each currently 
present psychiatric disorder, is it 
at least as likely as not that the 
disorder was present during the 
veteran's military service and, if 
so, did the disorder clearly and 
unmistakably exist prior to the 
veteran's military service?

With respect to any currently 
present psychiatric disorder which 
the examiner believes existed prior 
to the veteran's military service, 
is it at least as likely as not that 
the disorder increased in severity 
during the veteran's military 
service and, if so, was the increase 
clearly and unmistakably due to 
natural progress?

With respect to any currently 
present psychiatric disorder which 
the examiner believes was not 
present during the veteran's 
military service, is it at least as 
likely as not that the disorder is 
etiologically related to the 
veteran's military service?

The rationale for all opinions expressed 
should also be provided. 

5.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirements of Pub. L. No. 106-475.  

6.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
satisfaction of the veteran, he should be 
furnished with a supplemental statement 
of the case and afforded an appropriate 
opportunity.

Thereafter, the case should be returned to the Board for 
future appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.  The veteran need take not action until he is 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 









Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



